          Case 1:19-cv-00700-RP Document 48 Filed 04/12/21 Page 1 of 3



                          UNITED STATES DISTRICT COURT FOR
                            THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION
________________________________________________
                                                       )
MARK MILLER, MICHELE GANGNES,                          )
SCOTT COPELAND, LAURA PALMER,                          )
TOM KLEVEN, ANDY PRIOR,                                )
AMERICA’S PARTY OF TEXAS,                              )
CONSTITUTION PARTY OF TEXAS,                           )
GREEN PARTY OF TEXAS and                               )
LIBERTARIAN PARTY OF TEXAS,                            )
                                                       )
                        Plaintiffs,                    )
                                                       )
                                v.                     ) Civil No. 1:19-cv-00700-RP
                                                       )
RUTH R. HUGHS, in her official capacity as the         )
Secretary of State of the State of Texas, and          )
JOSE A. “JOE” ESPARZA, in his official capacity as the )
Deputy Secretary of State of the State of Texas,       )
                                                       )
                        Defendants.                    )
________________________________________________)


                            AMENDED SCHEDULING ORDER


       Having considered the parties’ joint motion to continue dispositive motion deadline and

trial date and adopt an agreed amended scheduling order, the Court concludes that said motion is

meritorious and should be GRANTED.

       Therefore, pursuant to Federal Rule of Civil Procedure 16 and the Court’s Second

Amended Emergency Order in Light of the COVID-19 Pandemic, the following Amended

Scheduling Order is issued by the Court:


1.     A report on alternative dispute resolution in compliance with Local Rule CV-88 shall be

       filed on or before November 15, 2019.
        Case 1:19-cv-00700-RP Document 48 Filed 04/12/21 Page 2 of 3



2.   The parties asserting claims for relief shall submit a written offer of settlement to opposing

     parties on or before November 15, 2019, and each opposing party shall respond, in writing,

     on or before 30 days following the receipt of such written offer. All offers of settlement

     are to be private, not filed. The parties are ordered to retain the written offers of settlement

     and responses so the Court may use them in assessing attorney’s fees and costs at the

     conclusion of the trial.

3.   Each party shall complete and file the “Notice Concerning Reference to United States

     Magistrate Judge” on or before October 7, 2019.

4.   The parties shall file all motions to amend or supplement pleadings or to join additional

     parties on or before March 16, 2020.

5.   All parties asserting claims for relief shall file their designation of testifying experts and

     serve on all parties, but not file, the materials required by Federal Rule of Civil Procedure

     26(a)(2)(B) on or before January 26, 2021. Parties resisting claims for relief shall also file

     their designation of testifying experts and serve on all parties, but not file, the materials

     required by Federal Rule of Civil Procedure 26(a)(2)(B) on or before March 1, 2021. All

     parties shall file all designations of rebuttal experts and serve on all parties the material

     required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the

     extent not already served, 30 days from the receipt of the report of the opposing expert.

6.   An objection to the reliability of an expert’s proposed testimony under Federal Rule of

     Evidence 702 shall be made by motion, specifically stating the basis for the objection and

     identifying the objectionable testimony, within 11 days from the receipt of the written

     report of the expert’s proposed testimony, or within 11 days from the completion of the

     expert’s deposition, if a deposition is taken, whichever is later. Prior to the deadline, either

     party may file a motion with the Court to request additional time to submit an objection.

7.   The parties shall complete all discovery on or before June 30, 2021.
         Case 1:19-cv-00700-RP Document 48 Filed 04/12/21 Page 3 of 3



 8.   All dispositive motions shall be filed on or before July 30, 2021 and shall be limited to 20

      pages. Responses shall be filed and served on all other parties not later than 14 days after

      the service of the motion and shall be limited to 20 pages. Any replies shall be filed and

      served on all other parties not later than 7 days after the service of the response and shall

      be limited to 10 pages, but the Court need not wait for the reply before ruling on the motion.

      Prior to July 2, 2021, either party may file a motion with the Court to request extensions of

      time and/or page limitations.

 9.   The Court will set this case for final pretrial conference at a later time. The final pretrial

      conference shall be attended by at least one of the attorneys who will conduct the trial for

      each of the parties and by any unrepresented parties. The parties should consult Local Rule

      CV-16(e) regarding matters to be filed in advance of the final pretrial conference.

10.   The   Case    is   set   for    a   bench   trial   to   begin   at    9:00am
                                                                            ________________     on

      January 18, 2022
      _________________________.

      By filing an agreed motion, the parties may request that this Court extend any deadline set

      in this Order, with the exception of the dispositive motions deadline and the trial date. The

      Court may impose sanctions under Federal Rule of Civil Procedure 16(f) if the parties do

      not make timely submissions under this Order.



                          April 12
      SIGNED on ___________________________________________,   21
                                                             20_____.




                                             __________________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE
